        Case 6:20-cv-00575-ADA Document 9 Filed 07/10/20 Page 1 of 3
         Case 6:20-cv-00575-ADA Document                  7
                                          Filed 06/30/20 Page 1' ol2

                       in a Civil Action




                          UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF TEXAS

WSOU INVESTMENTS LLC,
Plaintiff

       V.                                                 Civil Action No. 6: 20-CV-00575-ADA

GOOGLE LLC,
Defendant



                                           SUMMONS IN A   CIVL ACTION
TO:   Google LLC
      c/o Corporation Service Company
      211 E. ?th Street, Suite 620
      Auetin, TX 78701-3218

   A lawsuit has been filed against you.

    Within 2l days after service of this summons on you (not counting the day you_received it) -- or 60 days .
if uou iie thr UiliieO Stui.i or u United States Asendy, oi an office oi employde of the United States described
il'Fea, n. Ciu. P. 12 (a)(2) or (3) -- you must sirve 6n the plaintiff an answer to the attached complaint or a
motion under Rule tZ ,ii tire Ficieral frules of Civil Proceduie. The answer or motion must be served on the
plaintiff or plaintiff s attorney, whose name and address are:



                              James L, Etheridge
                              Etheridee Law Gioup, PLLC
                                                   suite I 2o-324
                              33lt#;frf$%"fl*"
  If you fail to respond, judgment by default will be entered against you for the relief demanded in the
compiaint. You also musi file your answer or motion with the court.




  JEANNETTE J. CLACK
  CLERK OF COURT
   s/BRIANNA WINTER
  DEPUTY CLERK
                                                                           ffi
                                                                    ISSUED ON 2020-06-30 16:39:16
         Case 6:20-cv-00575-ADA Document 9 Filed 07/10/20 Page 2 of 3
          Case 6:20-cv-00575-ADA Document                 7
                                           Filed 06/30/20 Page 2 ot 2


Civil Action No. 6:20-CV-0057S*ADA


                                             PROOF OF SERVICE
             (This section should not be filed with the court unless required by Fed. R. Ctv. P. 4(1))

       This summons for (name of individual and title, if any)
was received by me on(date).

 ff     I personally served the summons on the individual at (place).
                                                                   on (date)

 ill    I left the summons at the individual's                   place of abo de with (nane).
                                                           bf suitable age and discretion who resides there,
                                                       iled a copy to the individual's last known address; or


 n      I served the summons on(name of individual)                                                    who is
        designated by law to accept service of process on behalf of (name of arganization)
                                                                         on(date)                       ;or

 t:     I returned the summons unexecuted because

 m      Other (specify):




My fees are $i_                 for travel and $____-_-==op!L- for seryices, for a total of     $--.
I declare under penalty that   this,"r9gpr$1hfrX;*"
                                 I'l'gtp
Date:                               }r-xss*                                    Server's signature




                                                                             Printed name and title




                                                                                Server's Address


Additional information regarding attempted sevice, etc:
             Case 6:20-cv-00575-ADA Document 9 Filed 07/10/20 Page 3 of 3




                                                     AFFIDAVIT,OF SERVICE

                                        UNITED STATES DISTRICT COURT
                                             Western District of Texas
  Case Numben 6:20-CV€75

  Plaintiff:
  WSOU INVESTMENTS, LLc dtb/a BRAZOS LICENSING AND
  DE:VELOPMENT,
  vs.
  Defendant:
  GOOGLE LLC

  Received these papers on the 7th day of July, 2020 at7:30 am to be served on GOOGLE LLG care of its
  Registered Agent, CORPORATION SERVICE COMPANY, 211E 7th Street, Sulte 620, Austin, Travls Gounty,
  D(    78701.

  l, Thomas Kloll, being duly snom, depose and say that on the 7th day of July, 2020 at f 0:00 am, l:

  hand delivered to GOOGLE LLG a true copy of this $ummons in a CivilAction togetherwlth Origlnal Complaint
  for Patent Infringement and Jury Trlal Oemanded, by delivering to its Reglstered Agent, CORPORATION
  SERVICE COMPANY, by and through lts designated agent, SAMANTHA GUERRA, at the address o*,211 E.7th
  Street, Suite 620, Austln, Travls County, TX 78701, having first endorsed upon such copy of such process the
  date of delivery.



  I certiff that I am approved by the Judiclal Branch Certification Commlssion, Misc. Docket No. 05-9122 under rule
  103, 501 , and 501 .2 of the TRCP to dellver cltatlons and other notlces from any District, County and Justice Courts
  in and for the State of Texas. I am competent to make this oath; I am not less than 18 years of age, I am not a party
  to the above-refercnced cause, I have not been convicted of a felony or a crlme of moral turpitude, and I am not
  interested in the outcome of the above-referen@d cause.




                                                                                                                                                                \
  Subscribed and Swom to before me on the 7th day of
  July, 2020 by the afiiantwho is personally knorn to me.
                                                                                  PSC - 3012, Exp.8131t2021


  Qbh.,..  8,r,qusn^u,              .                                             Our Job Serial Number: THP-2020003534
  NOTARY PUBLIC                                                                   Ref:18&0431

                                 Copyri0ht   g   19€2-202t D8l,abs66 So|vlc€6, utc. - Process Servsds Toolbfl V8.1k

*W3     fffirlfi'ffi's''""
        l0 No 130429927

                                                                                                         ill il lilt   lilffilllllllll I ll ll   I   ll I lll
